Citation Nr: 1446004	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability other than pre-existing low back/sacrum disability.

2.  Entitlement to service connection for angioedema (claimed as allergic reactions), as secondary to prostate cancer.

3.  Entitlement to a rating in excess of 40 percent on and after December 1, 2008, to include the propriety of the reduction from 100 percent to 40 percent, effective December 1, 2008.


REPRESENTATION

The Veteran is represented by:  John G. Heike, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

With respect to the issue of entitlement to a rating in excess of 40 percent on and after December 1, 2008, to include the propriety of the reduction from 100 percent to 40 percent, effective December 1, 2008, this matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  With respect to the other two claims captioned above, these matters come before the Board on appeal from a November 2009 rating decision by the RO.  Jurisdiction over the Veteran's claims was transferred to the RO in Waco, Texas, during the pendency of this appeal.

In January 2014, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

I. Low Back Disability Other Than Pre-Existing Low Back/Sacrum Disability

In August 2006, the Veteran submitted a claim of entitlement to service connection for a "lower back condition aggravated by active duty."  At the time of a January 2007 rating decision that denied the Veteran's claim, the evidence of record included a December 1966 service treatment record noting a long period of back pain associated with a pre-service fall in 1965.  The diagnosis was lumbosacral instability and old fracture of the sacrum.  Based on a review of the other relevant evidence then of record, the RO determined that there was insufficient evidence to demonstrate that the Veteran's pre-existing low back disability was aggravated beyond its natural course by his active duty and, for this reason, the service connection claim was denied.

In March 2008, the Veteran submitted a notice of disagreement with the January 2007 rating decision, which the RO correctly found to be untimely.  The RO accepted the Veteran's March 2008 submission as a claim to reopen the issue of entitlement to service connection for a "lower back condition aggravated by active duty."  In a September 2008 rating decision, the RO captioned and adjudicated the Veteran's claim as such, denying to reopening it for lack of new and material evidence.  Subsequently, the Veteran perfected an appeal to the Board.

During the pendency of this appeal, the Veteran asserted that he was not seeking to establish service connection for his pre-existing lower back disability, i.e., lumbosacral instability and old sacrum fracture.  Instead, the Veteran claimed that he was seeking entitlement to service connection for another lower back disability or other low back disabilities that were incurred in or due to his active duty.  The Veteran reiterated this assertion during the January 2014 hearing with the undersigned.  In support of this assertion, the Veteran submitted private treatment reports, dated in November and December 2013, including a magnetic resonance imaging report.  This evidence demonstrates a variety of diagnoses associated with his lumbar and thoracic spine, including degenerative changes at several levels and a disc rupture at L1-2.  This evidence did not reference any relationship between the diagnosed disabilities and a pre-service fall.

Generally, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  The Board finds that the Veteran's assertion and supporting treatment reports demonstrate that he is, indeed, seeking entitlement to service connection for a low back disability or for low back disabilities other than pre-existing lumbosacral instability and old sacrum fracture.  Further, the Veteran's assertion of in-service incurrence is a distinctly different factual basis than his previous claim of entitlement to service connection, which was based on aggravation of a pre-existing disability.  Although the Veteran's current service connection claim stems from the submission of an untimely notice of disagreement concerning the issue of aggravation of a pre-existing low back disability, the Board finds that the Veteran is nonetheless seeking service connection for a wholly distinct disability or wholly distinct disabilities than that considered in the January 2007 rating decision.  As such, the Board finds that the Veteran's March 2008 service connection claim is an independent claim, one that need not be reopened first.  Id.

Pursuant to his March 2008 claim, the Veteran was not provided a VA examination to address the etiological relationship between his low back disability or disabilities and his active duty.  VA's duty to assist requires the provision of a VA examination in cases where certain evidentiary standards are met, which the Board finds have been satisfied in this case.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that a remand is required in order to provide the Veteran with a VA examination.

Additionally, the most recent supplemental statement of the case issued by the RO was dated in May 2011.  Since then, the Veteran has submitted additional argument and evidence, including the November and December 2013 private treatment reports.  The Veteran did not submit a contemporaneous waiver of AOJ review of this evidence.  As such, the Board finds that a remand is also warranted in order for the AOJ to consider in the first instance the argument and evidence submitted since the May 2011 supplemental statement of the case.  38 C.F.R. § 19.37, 20.1304 (2013).

II. Angioedema, Claimed as an Allergic Reaction

In June 2009, the Veteran submitted a claim of entitlement to service connection for allergic reactions (throat closures) that he claimed were secondary to the medication prescribed to him to treat his prostate cancer and/or the post-operative residuals thereof.  The Veteran also asserted that the onset of these allergic reactions, however diagnosed, been during his prostate cancer treatment and have persisted since then.  Based on a review of the evidence, the RO captioned and evaluated the Veteran's claim as entitlement to service connection for angioedema (claimed as allergic reactions).  After this claim was denied in a November 2009 rating decision, the Veteran perfected an appeal.

First, the Board finds that the Veteran is essentially pursuing two separate assertions with respect to the etiology of his allergic reactions and/or angioedema:  (1) that the medications prescribed to treat his prostate cancer caused the onset of the allergic reactions or angioedema; and (2) the treatment he received for prostate cancer caused an increased susceptibility to or a decreased tolerance of prescription medications, which resulted in the onset of his allergic reactions or angioedema.  The Veteran has not otherwise made assertions as to the etiology of his allergic reactions and/or angioedema, nor does the evidence of record raise other theories of entitlement to service connection.  As such, VA's consideration of the Veteran's claim will be limited to determining his entitlement to service connection for this disability on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement).

Second, pursuant to the Veteran's service connection claim, he was not provided a VA examination to ascertain whether his allergic reactions and/or angioedema was etiologically related to his prostate cancer or the treatment he received for his prostate cancer, including medications and the implantation of irradiated seeds.  The evidence received by VA demonstrates that the Veteran's allergic reactions and/or angioedema are believed to be etiologically related to his medication.  However, it is unclear which medication or medications is/are the etiological source.  Further, based on the dates of the evidence, it appears as though the onset of the Veteran's allergic reactions or angioedema was in approximately March or April 2007, shortly after the October 2006 brachytherapy.  As such, the Board finds that there is an indication of an association between the Veteran's allergic reactions and/or angioedema and his prostate cancer treatment, but that there is insufficient evidence of record to evaluate such a relationship.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a VA examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

III.   Prostate Cancer

Service connection for prostate cancer was granted via a January 2007 rating decision.  Effective August 14, 2006, a 100 percent rating for the Veteran's prostate cancer was assigned pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013).  According to Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in the evaluation based upon that or any subsequent examination shall be subject to the provision of 38 C.F.R. § 3.105(e) (2013).  If there has been no local reoccurrence or metastasis, VA is directed to rate based on voiding dysfunction or renal dysfunction, whichever is predominant.

In October 2006, the Veteran underwent a procedure to surgically implant irradiated seeds to treat his prostate cancer, known as brachytherapy.  According to the October 23, 2006 VA operative report, the urologist implanted 73 radioactive iodine 125 seeds.  The October 2006 brachytherapy is the most recent therapeutic treatment the Veteran underwent for his service-connected prostate cancer.

In November 2007, the Veteran was scheduled for a VA examination to assess the severity of his post-operative residuals of prostate cancer; this examination did not occur until March 2008.  The March 2008 VA examiner indicated that the Veteran's prostate cancer had been in full remission for 1 year and that there had been no metastasis.  However, beyond observing that the Veteran's most recent therapeutic treatment occurred in October 2006 (the brachytherapy), the examiner did not address the timing of when that therapeutic procedure stopped.  Specifically, as discussed above, the October 2006 brachytherapy involved the implantation of irradiated seeds.  Presumably, the purpose of implanting the irradiated seeds was to provide the Veteran an ongoing, albeit temporary, therapy to treat his prostate cancer.  The March 2008 VA examiner did not discuss, and the record was otherwise negative for evidence addressing, the period of time after implantation that the irradiated seeds provided therapeutic benefit to the Veteran before becoming inert.  This determination is required by Diagnostic Code 7528 given that it provides for a 100 percent rating throughout any relevant therapeutic procedure.  As such, the Board finds that a remand is required in order to obtain a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1.  With respect to his claim of entitlement to service connection for low back disability other than pre-existing low back/sacrum disability, the AOJ must issue notice to the Veteran compliant with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran must be afforded a VA examination to determine the etiology of any low back disabilities other than those that pre-existed his active duty.  The examiner must contemporaneously review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the claims folder, the examination findings, and the Veteran's statements, the examiner must opine as to whether any present low back disability or disabilities (other than those that pre-existed his active duty) was/were incurred in or due to his active duty.  All rendered opinions must be accompanied by a thorough rationale.

3.  The Veteran must be afforded a VA examination to determine the etiology of his angioedema, claimed as allergic reactions.  The examiner must contemporaneously review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the claims folder, the examination findings, and the Veteran's statements, the examiner must opine as to:

(a) whether the Veteran's angioedema (claimed as allergic reactions), is etiologically related to the treatment the Veteran received for his prostate cancer, including, but not limited to, prescription medications and the October 2006 brachytherapy; 

AND

(b) whether the treatment the Veteran received for his prostate cancer increased his susceptibility to or decreased his tolerance of prescription medications or allergens to permit the onset of angioedema (claimed as allergic reactions).

In answering these questions, the examiner must specifically discuss the timing of the onset of the Veteran's angioedema/allergic reactions as it relates to the treatment he received for prostate cancer.  All rendered opinions must be accompanied by a thorough rationale.

4.  The AOJ must make the Veteran's claims file available to an oncologist or similarly qualified medical professional.  The examiner must review all pertinent records associated with the claims file, specifically those pertaining to the October 2006 brachytherapy.  Thereafter, the examiner must provide an opinion as to how long after the October 2006 implantation of the irradiated iodine 125 seeds did the Veteran receive therapeutic benefits therefrom.  In other words, at what point after the October 2006 implantation did the irradiated seeds become inert?  All rendered opinions must be accompanied by a thorough rationale.

5.  The AOJ must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Once the above actions have been completed, the AOJ should then re-adjudicate the Veteran's above-captioned claims.  If the benefits sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

